  Case
Case    5:19-cv-00834-DAE
     2:20-mc-00052        Document
                     Document 1 Filed81-3  Filed Page
                                      05/02/20   04/01/21
                                                      1 of 1Page 1 of
                                                              Page  ID5#:1
   Case
Case     5:19-cv-00834-DAE
     2:20-mc-00052         Document
                     Document         81-3
                              1-1 Filed     Filed 04/01/21
                                        05/02/20   Page 1 of Page 2 ofID
                                                             4 Page    5 #:2
   Case
Case     5:19-cv-00834-DAE
     2:20-mc-00052         Document
                     Document         81-3
                              1-1 Filed     Filed 04/01/21
                                        05/02/20   Page 2 of Page 3 ofID
                                                             4 Page    5 #:3
   Case
Case     5:19-cv-00834-DAE
     2:20-mc-00052         Document
                     Document         81-3
                              1-1 Filed     Filed 04/01/21
                                        05/02/20   Page 3 of Page 4 ofID
                                                             4 Page    5 #:4
   Case
Case     5:19-cv-00834-DAE
     2:20-mc-00052         Document
                     Document         81-3
                              1-1 Filed     Filed 04/01/21
                                        05/02/20   Page 4 of Page 5 ofID
                                                             4 Page    5 #:5
